Case 2:20-cv-08696-JFW-KS Document 28 Filed 01/27/21 Page 1 of 2 Page ID #:121



  1   Anthony B. Gordon, SBN 108368
  2   Gordon & Gordon, a Professional Law Corporation
      5550 Topanga Canyon Blvd., Suite 200
  3   Woodland Hills, CA 91367
  4   Phone:     (818) 887-5155
      Email:     law@anthonybgordon.com
  5

  6   Attorney for Defendant Wheels Outlet USA, LLC
  7

  8

  9                      UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 10                           WESTERN DIVISION
 11

 12    BMW OF NORTH AMERICA,                   Case No. 2:20-cv-08696-JFW-KS
       LLC, a Delaware limited liability
 13    company; and BAYERISCHE
       MOTOREN WERKE AG, a German             DEFENDANT WHEELS OUTLET
 14    corporation,                           USA, LLC’S NOTICE OF MOTION
                                              AND MOTION TO DISMISS
 15                   Plaintiffs,             PLAINTIFFS’ COMPLAINT UNDER
                                              FED. R. CIV. P. 12(b)(6) AND
 16          v.                               MEMORANDUM OF POINTS AND
                                              AUTHORITIES
 17    INOVIT, INC., a California
       corporation; WHEELS OUTLET             Date: March 8, 2021
 18    USA, LLC a Florida limited liability
       company d/b/a INOVIT EAST              Time: 1:30 p.m.
 19    COAST; YINGSHEN (VICTOR)               Judge: Hon. John F. Walter
       MAO, an individual; and DOES 1-        Courtroom: 7A
 20    10, inclusive
                                              Complaint Filed: 09/22/2020
 21                   Defendants.
 22

 23         TO PLAINTIFFS AND THEIR ATTORNEYS OF RECORD:

 24         PLEASE TAKE NOTICE that on March 8, 2021, at 1:30 p.m., in Courtroom
 25
      7A, located at 350 W. 1st Street, Los Angeles, C 90012, defendant and moving
 26
 27   party Wheels Outlet USA, LLC (“Wheels Outlet”) hereby moves to dismiss
 28
                                               1
           WHEELS OUTLET USA, LLC’S NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT
Case 2:20-cv-08696-JFW-KS Document 28 Filed 01/27/21 Page 2 of 2 Page ID #:122



  1   Plaintiffs’ Complaint (Dkt. 1) under Fed. R. Civ. P. 12(b)(6) for failure to state a
  2
      claim. Plaintiffs’ Fifth Cause of Action for design patent infringement must be
  3

  4   dismissed as it fails to identify any of the products accused of infringement.

  5   Wheels Outlet also moves to dismiss the remaining claims as each incorporates by
  6
      reference all the other allegations in the Complaint and is therefore an
  7

  8   impermissible “shotgun” pleading.
  9            This motion is made following the conference of counsel pursuant to L.R. 7-
 10
      3 which took place on January 26, 2021.
 11

 12

 13
                                                 Anthony B. Gordon
                                             _____________________________________
 14                                          Anthony B. Gordon
                                             Gordon & Gordon, a Professional Law
 15                                          Corporation
 16                                          5550 Topanga Canyon Blvd., Suite 200
                                             Woodland Hills, CA 91367
 17                                          Phone: (818) 887-5155
 18                                          Email: law@anthonybgordon.com
 19                                          and
                                             Michael J. Colitz, III
 20                                          GrayRobinson, PA
 21                                          401 East Jackson Street, Suite 2700
                                             Tampa, Florida 33602
 22
                                             Phone: (813) 273-5000
 23                                          Email: michael.colitz@gray-robinson.com
                                             Pro Hac Vice Application Pending
 24

 25                                           Attorneys for Defendant Wheels Outlet USA,
                                             LLC
 26   #43327669 v1

 27

 28
                                                  2
              WHEELS OUTLET USA, LLC’S NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT
